                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 YOKASTA MARIA NUNEZ FIGUEREO,

                       Plaintiff,

        v.                                              Civil Action 2:20-cv-1992
                                                        Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff, Yokasta Maria Nunez Figuereo (“Plaintiff”), brings this action under 42 U.S.C.

§ 405(g) for review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her application for Supplemental Security Income. This matter is before the

undersigned for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No. 21),

the Commissioner’s Response in Opposition (ECF No. 23), and the administrative record (ECF

No. 16). For the reasons that follow, it is RECOMMENDED that Plaintiff’s Statement of

Errors be OVERRULED and that the Commissioner’s decision be AFFIRMED.

                                    I.     BACKGROUND

       Plaintiff protectively filed her application under Title XVI for supplemental security

income benefits on October 28, 2016, alleging a disability onset date of September 1, 2016. (R.

180.) Plaintiff’s application was denied initially on February 10, 2017, and upon reconsideration

on May 8, 2017. (Id. at 94–110, 112–26.) Administrative Law Judge Jeannine Lesperance (the

“ALJ”) held a hearing on November 15, 2018, at which Plaintiff, represented by counsel,

appeared and testified. (Id. at 42–72.) Vocational expert Bruce Growick also appeared and
testified. (Id.) On February 5, 2019, the ALJ issued a decision finding that Plaintiff was not

disabled within the meaning of the Social Security Act. (Id. at 15–36.) On April 20, 2020, the

Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (Id. at 1–6.) Plaintiff then timely commenced the instant action.

(ECF No. 1.)

         Plaintiff advances two contentions of error: (1) the ALJ erred in finding that Plaintiff’s

hip conditions were not a severe impairment; and (2) the ALJ erred in her consideration and

weighing of Plaintiff’s treating physician’s opinion. (Pl.’s Statement of Errors 13–24, ECF No.

21.)

                                   II.     THE ALJ DECISION

         On February 5, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (Id. at 15–36.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially gainful activity



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                   2
since September 12, 2016, which the ALJ characterized as Plaintiff’s application date.2 (Id. at

17.) At step two, the ALJ found that Plaintiff had the severe impairments of diabetes mellitus

with peripheral neuropathy; peripheral vascular disease with varicose veins; degenerative disc

and joint disease of the spine; obesity; Bell’s palsy as of March 2018; and a history of a

depressive disorder. (Id. at 18–20.) At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 20–22.) At step

four of the sequential process, the ALJ set forth Plaintiff’s residual functional capacity (“RFC”)

as follows:

       [T]he claimant has the residual function capacity to perform sedentary work as
       defined in 20 CFR 416.967(a) except the claimant could occasionally climb ramps
       and stairs. She could occasionally stoop, kneel, crouch, crawl, and balance. She
       could occasionally push/pull with the bilateral lower extremities. The claimant
       could occasionally work in extreme temperatures and with vibration. She could not
       climb ladders, ropes, and scaffolds. The claimant should avoid exposure to hazards,
       such as unprotected heights and should avoid work in proximity to moving
       mechanical parts. The claimant could perform simple, routine tasks at an average
       pace, without strict time of production demands. She could interact occasionally
       with coworkers and supervisors on matters limited to the straightforward exchange
       of information, without negotiation, persuasion, or conflict resolution. The
       claimant’s work duties should not require interaction with the general public. She
       could adapt to occasional changes in work duties. Further, as of March 2018, due
       to Bells’ palsy, the claimant could talk occasionally.

(Id. at 22–23.) The ALJ then relied on the hearing testimony of the VE to conclude that Plaintiff

is capable of making a successful adjustment to other work that exists in significant numbers in

the national economy. (Id. at 35–36.) She therefore concluded that Plaintiff was not disabled

under the Social Security Act during the relevant period. (Id. at 36.)




2
  Plaintiff’s application bears a date of October 28, 2016 (R. 180), and the undersigned is unable
to locate September 12, 2016, as a relevant application date in the record. However, this
discrepancy does not affect the ALJ’s or the Court’s analysis.
                                                 3
                           III.    RELEVANT RECORD EVIDENCE

        The following summarizes the record evidence relevant to Plaintiff’s statement of errors:

A.      Hip Condition

        1.      Medical Records

        Plaintiff’s hip pain complaints began in December 2016 following a fall. (R. 453.) In

December 2016, Plaintiff went to the emergency room and reported right hip pain, was

diagnosed with “lateral pain of right hip,” and encouraged to get bursa injections and attend

physical therapy. (Id. at 471–72.) At that time, she had normal range of motion in her hips and

imaging of her hip was unremarkable. (Id. at 457–58, 471.) In January 2017, Plaintiff had

injections in her right hip. (Id. at 518.) From January 2017 through the remainder of the record,

Plaintiff regularly reported hip pain. (See e.g., id. at 532, 626, 635, 666, 681.) Plaintiff had more

imaging of her hip in 2018, which showed a partial tear of the gluteal cuff and right hip

osteoarthritis with degenerative changes of the labrum. (Id. at 665.) In October 2018, Plaintiff

had a surgical procedure done on her hip, during which her doctor found a “partial undersurface

gluteal cuff tear.” (Id. at 681, 683.)

        2.      Hearing Testimony

        At the hearing, Plaintiff testified that it was difficult to sleep because of pain from a

recent hip surgery. (Id. at 54.) Plaintiff also testified that she needed to use a cane to help keep

her balance, but she did not specify whether the cane use was a result of her hip condition. (Id.

at 59–60.)

B.      Opinions of Ernesto A. O. Cruzado, M.D., Plaintiff’s Treating Physician

        Ernesto A. O. Cruzado, M.D., Plaintiff’s treating physician, completed physical capacity

evaluations of Plaintiff on April 27, 2017, and August 30, 2018. (R. 535–36, 639–640.) In

2017, Dr. Cruzado opined that Plaintiff could lift or carry no more than 1–2 pounds and could

                                                   4
walk, stand, or sit for less than 30 minutes in an 8-hour day. (Id. at 535.) He further opined that

Plaintiff could never twist, stoop/bend, crouch, climb stairs, climb ladders, reach, handle, finger,

feel, or push/pull, and that Plaintiff must avoid all exposure to a variety of environmental

conditions. (Id. at 535–36.) Dr. Cruzado also opined that Plaintiff had mental impairments that

would substantially affect her ability to understand, remember, or carry out simple instructions

and to make simple work-related decisions. (Id. at 536.)

       Dr. Cruzado generally assessed less restrictive limitations in 2018, opining that Plaintiff

could occasionally lift or carry up to 5 pounds, but frequently lift or carry only 1–2 pounds; that

she could walk and stand for less than 30 minutes, but sit for up to two hours, in an 8-hour day;

that she could occasionally twist, stoop/bend, and climb stairs, but never crouch or climb ladders;

that she could occasionally reach, handle, finger, and feel, but never push/pull; that she should

avoid concentrated exposure to extreme cold and heat, avoid even moderate exposure to wetness

and humidity, and avoid all exposure to noise, vibration, fumes, odors, dusts, and heights; and

that her mental impairments would substantially affect her ability to understand, remember, or

carry out simple instructions, make simple work-related decisions, respond appropriately to

supervisors and coworkers, and deal with changes in a routine work setting. (Id. at 639–40.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant
                                                  5
evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th

Cir. 2007)).

                                          V.     ANALYSIS

          Plaintiff contends that remand is required for the following reasons: (1) the ALJ erred in

finding that Plaintiff’s hip conditions were not a severe impairment; and (2) the ALJ erred in her

consideration and weighing of her treating physician’s opinion. (Pl.’s Statement of Errors 13–

24, ECF No. 21.) For the reasons discussed below, the undersigned finds that each contention of

error is without merit.




                                                   6
A.     Any error the ALJ may have made in her step-two analysis regarding Plaintiff’s hip
       condition was harmless.

       Plaintiff argues that the ALJ erred at step two when she found that Plaintiff’s hip

condition was not a severe impairment. (Pl.’s Statement of Errors 13–18, ECF No. 21.) Plaintiff

argues that the objective findings, treatment history, and duration of her hip condition

demonstrate that qualifies as a severe impairment. (Id.) The Court finds this contention of error

to be unavailing.

       At step two of the sequential evaluation process, Plaintiff bears the burden of proving the

existence of a severe, medically determinable impairment that meets the twelve-month durational

requirement. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003); Harley v.

Comm’r of Soc. Sec., 485 F. App’x 802, 803 (6th Cir. 2012). The United States Court of

Appeals for the Sixth Circuit has construed a claimant’s burden at step two as “a de minimis

hurdle in the disability determination process.” Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.

1988). The inquiry is therefore “employed as an administrative convenience to screen out claims

that are ‘totally groundless’ solely from a medical standpoint.” Id. at 863 (quoting Farris v.

Sec’y of Health & Human Servs., 773 F.2d 85, 90 n.1 (6th Cir. 1985).

       However, where the ALJ determines that a claimant has a severe impairment at step two

of the analysis, “the question of whether the ALJ characterized any other alleged impairment as

severe or not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801,

803 (6th Cir. 2003). Instead, the pertinent inquiry is whether the ALJ considered the “limiting

effects of all [claimant’s] impairment(s), even those that are not severe, in determining [the

claimant’s] residual functional capacity.” 20 C.F.R. § 404.1545(e); Pompa, 73 F. App’x at 803

(rejecting the claimant’s argument that the ALJ erred by finding that a number of her

impairments were not severe where the ALJ determined that claimant had at least one severe


                                                 7
impairment and considered all of the claimant’s impairments in the RFC assessment); Maziarz v.

Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (same).

       Here, any error the ALJ may have made in evaluating Plaintiff’s hip condition was

harmless. At step two, the ALJ found that Plaintiff had the following severe impairments:

diabetes mellitus with peripheral neuropathy; peripheral vascular disease with varicose veins;

degenerative disc and joint disease of the spine; obesity; Bell’s palsy as of March 2018; and a

history of a depressive disorder. (R. 18.) Because the ALJ had already determined that Plaintiff

had these severe impairments, “the question of whether the ALJ characterized any other alleged

impairment as severe or not severe is of little consequence.” Pompa, 73 F. App’x at 803.

Further, the ALJ provided the following discussion about Plaintiff’s hip conditions during her

step-four analysis of Plaintiff’s RFC:

       I have read and considered the postoperative limitations evidenced at Exhibit 13F/2.
       Postoperatively it was noted in October 2018 that the claimant was limited to 50
       percent weight bearing with the right lower extremity with a flat foot to normalize
       her gait. Further, it was cited she should engage in no active hip abduction. These
       limitations, as noted, were provided post right bursa/gluteal tear repair. The
       limitations are notably not permanent in duration, but are rather temporary during
       the claimant’s surgical recovery period. I find the limits somewhat persuasive, as
       the record supports the claimant has some acute condition requiring the surgical
       procedure and the limits were relevant at the time and during recovery. However,
       the record supports the claimant was discharged to physical therapy, supporting
       rehabilitation and greater activity. Further, the record supports no recurrence of
       conditions or ongoing symptomology related to the conditions warranting the post
       operative limits. Thus, I find the limitations somewhat persuasive as they were
       relevant at the time they were assessed, but overall entitled to no more than some
       weight, as the record supports they were temporary in duration and relevant only
       during post surgical recovery.

(R. 33.) Thus, the ALJ considered whether Plaintiff’s hip condition required any additional

limitation in the RFC, thereby properly considering the “limiting effects of all [claimant’s]

impairment(s), even those that are not severe, in determining [the claimant’s] residual functional

capacity.” 20 C.F.R. § 404.1545(e); Pompa, 73 F. App’x at 803. Further, Plaintiff failed to


                                                 8
specify what additional limitations the ALJ should have included due to her hip condition that

were not already accounted for by the physical limitations in the RFC. Accordingly, the Court

finds any error the ALJ may have made in determining that Plaintiff’s hip condition was non-

severe was harmless.

B.        The ALJ did not err in her consideration and weighing of Dr. Cruzado’s opinions.

          Plaintiff next argues that the RFC is not supported by substantial evidence because the

ALJ erred in her consideration and weighing of the opinion evidence. (Pl.’s Statement of Errors

18–24, ECF No. 21.) Specifically, Plaintiff contends that the ALJ failed to give controlling

weight to her treating physician, and that the ALJ’s reasons for discounting the opinion are not

supported by substantial evidence. (Id.)

          The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c). Where a treating source’s opinion, like that of Dr.

Cruzado, is submitted, the ALJ generally gives deference to it “since these sources are likely to

be the medical professionals most able to provide a detailed, longitudinal picture of [a patient’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical filings alone . . . .” 20 C.F.R. § 416.927(c)(2); Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the treating physician’s opinion is

“well supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the claimant’s] case record, [the ALJ] will

give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:
                                                   9
       [A]n ALJ must apply certain factors-namely, the length of the treatment
       relationship and the frequency of examination, the nature and extent of the
       treatment relationship, supportability of the opinion, consistency of the opinion
       with the record as a whole, and the specialization of the treating source-in
       determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R.

§ 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear

to any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
       Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

       There is no requirement, however, that the ALJ “expressly” consider each of the Wilson

factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222

(6th Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).




                                                 10
       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       The ALJ offered the following discussion of Dr. Cruzado’s opinion:

       I have read and considered the opinions provided by Dr. Cruzado evidenced at
       Exhibit 7F and Exhibit 10F, from April 2017 and August 2018 respectively. I find
       the more restrictive assessment at Exhibit 7F from April 2017 less persuasive. First,
       the form is more dated and evidences greater physical limitation that is no longer
       supported by the reduction in limitations noted in the form at Exhibit 10F,
       suggesting some physical improvement. Second, while the physician noted the
       claimant required assistive devices in 2017, the physician noted in 2018, such
       devices were not needed. I find such differences and greater physical abilities
       evidenced at Exhibit 10F consistent with the evidence of record showing no more
       than conservative treatment and general stability with medication management.
       While I find Exhibit 10F more persuasive than Exhibit 7F, it should be noted I find
       the significant restrictive lifting, carrying, sitting, standing, and walking limits
       unsupported by the record as a whole. While the physician was a treating source,
       he is not deemed a specialist and neither his treatment notes nor the notes of other
       providers provide objective signs or findings, such as MRI testing, to support such
       significant limitation. For example, the MRI findings snow only tiny central disc
       protrusion in the lumbar spine (Exhibit 2F/64) and osteophyte with disc
       degeneration in the thoracic spine (Exhibit 2F/98). The record also continues to
       show despite the objective findings of spinal degeneration that the claimant’s back
       condition was stable and responded to conservative naproxen medication and
       intermittent lidocaine patch treatment (Exhibit 9F/4). Further, the physician’s
       limitation of the use of the upper right extremities is not supported. The physician
       does not cite to any upper extremity or cervical spine condition that would affect
       the use of the hands/arms. The record does not document consistent or significant
       findings of neuropathy affecting her hands or arms. In terms of the cited mental
       limits, I find he is not a mental health specialist. Dr. Cruzado has not required her
       to seek specialist care to obtain ongoing medication. Therefore, I find the forms
       overall are internally inconsistent with each other and only partially consistent with
       the objective findings of record as noted. Thus, I find the form at 7F less persuasive
       than the subsequent form at 10F and overall find both forms no more than
       somewhat persuasive and afford the forms collectively no more than partial weight.

(R. 33.)



                                                11
       The undersigned finds no error with the ALJ’s consideration and weighing of Dr.

Cruzado’s opinions. The ALJ articulated the weight he afforded the opinions and properly

declined to afford them controlling weight on the grounds that they were unsupported by

objective evidence and inconsistent with the record as a whole. Substantial evidence supports

the ALJ’s determinations. For example, Dr. Cruzado’s opined significant limitations as to

lifting, carrying, sitting, standing, and walking are not supported by MRI records, which reflect

only minor abnormalities (R. 358, 392). Moreover, Plaintiff’s back condition is documented in

Dr. Cruzado’s own treatment notes to be stable and responsive to conservative treatment with

naproxen and intermittent use of lidocaine patches, which is inconsistent with his opined

significant limitations. (Id. at 628.) Nor are Dr. Cruzado’s opined limitations as to Plaintiff’s

upper extremities supported by the existence of any upper extremity or cervical spine condition

that would affect the use of Plaintiff’s hands or arms. This lack of support and consistency is

substantial evidence on which the ALJ may rely to decline to give Plaintiff’s treating physician’s

opinions controlling weight. See 20 C.F.R. § 416.927(c)(2) (treating physicians’ opinion is to be

given controlling weight only if it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

your case record”).

       Plaintiff does not contest the specific inconsistencies the ALJ identifies, but instead cites

portions of the record that she maintains support her alleged level of impairment. For example,

Plaintiff visited the emergency department five times during the relevant period for severe low-

back pain. (R. 354, 370, 385, 461, 566.) Review of these records, however, reveals that four of

these emergency department visits occurred in 2016 and one in 2017, whereas Dr. Cruzado’s

March 2018 notes reflect that Plaintiff’s back condition was stable and responsive to



                                                 12
conservative treatment. (R. 628.) These records, therefore, support the ALJ’s finding that

Plaintiff’s back condition had stabilized. Plaintiff also notes that Dr. Cruzado documented

diffuse back pain (R. 626) and that other providers noted tenderness and weakness (see, e.g. id.

at 343, 385) and gait abnormalities (see, e.g. id. at 454, 635). But the existence of evidence in

Plaintiff’s favor does not mean that the ALJ’s decision to discount Cruzado’s opinion was not

supported by substantial evidence. “This is the classic situation in which the record evidence

could support two different conclusions. In such scenarios, the law obligates the court to affirm

the ALJ’s decision, because the ALJ is permitted to decide which factual picture is most

probably true.” Waddell v. Comm’r of Soc. Sec., No. 1:17-CV-01078, 2018 WL 2422035, at *10

(N.D. Ohio May 10, 2018), report and recommendation adopted, 2018 WL 2416232 (May 29,

2018); see also Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (“The substantial-evidence

standard allows considerable latitude to administrative decision makers. It presupposes that

there is a zone of choice within which the decisionmakers can go either way, without

interference by the courts.”) (quoting Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       For the foregoing reasons, the undersigned concludes that the ALJ did not violate the

treating physician rule or otherwise err in her consideration and weighing of Dr. Cruzado’s

opinion.

                                     VI.     DISPOSITION

       In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED, and that the

Commissioner’s decision be AFFIRMED.




                                                13
                           VII.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 14
